                                                    Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 1 of 12




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6
                                              mk@kindlaw.com

                                         7
                                              George Haines, Esq.
                                              Nevada Bar No. 9411
                                         8    FREEDOM LAW FIRM
                                         9
                                              8985 S. Eastern Ave., Suite 350
                                              Henderson, NV 89123
                                         10   (702) 880-5554
                                         11   (702) 385-5518 (fax)
8860 South Maryland Parkway, Suite 106




                                              georgehaines@freedomlegalteam.com
                                         12   Attorney for Kristine C. Thompson
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14                      UNITED STATES DISTRICT COURT
                                         15                           DISTRICT OF NEVADA
                                         16   Kristine C. Thompson,                         Case No.:
                                         17
                                                          Plaintiff/s,                      Complaint for damages under the Fair
                                         18         v.                                      Credit Reporting Act, 15 U.S.C. §
                                                                                            1681, et seq.
                                         19   Specialized Loan Servicing LLC, Trans
                                         20   Union LLC, and Equifax Information            Jury trial demanded
                                              Services LLC,
                                         21
                                                          Defendant/s.
                                         22
                                         23
                                                                                 Introduction
                                         24
                                               1.   The United States Congress has found the banking system is dependent up-on
                                         25
                                                    fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                         26
                                                    efficiency of the banking system, and unfair credit reporting methods
                                         27
                                              ___________________
                                              COMPLAINT                               —1—
                                                    Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 2 of 12




                                         1          undermine the public confidence, which is essential to the continued
                                         2          functioning of the banking system. Congress enacted the Fair Credit
                                         3          Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                         4          re-porting, promote efficiency in the banking system, and protect consumer
                                         5          privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                         6          their grave responsibilities with fairness, impartiality, and a respect for the
                                         7          consumer’s right to privacy because consumer reporting agencies have
                                         8          assumed such a vital role in assembling and evaluating consumer credit and
                                         9          other information on consumers. The FCRA also imposes duties on the
                                         10         sources that provide credit information to credit reporting agencies, called
8860 South Maryland Parkway, Suite 106




                                         11         “furnishers.”
                                         12    2.   The FCRA protects consumers through a tightly wound set of procedural
       Las Vegas, Nevada 89123




                                         13         protections from the material risk of harms that otherwise flow from
             KIND LAW




                                         14         inaccurate reporting. Thus, through the FCRA, Congress struck a balance
                                         15         between the credit industry’s desire to base credit decisions on accurate
                                         16         information, and consumers’ substantive right to protection from damage to
                                         17         reputation, shame, mortification, and the emotional distress that naturally
                                         18         follows from inaccurate reporting of a consumer’s fidelity to his or her
                                         19         financial obligations.
                                         20    3.   Kristine C. Thompson (“Plaintiff”), by counsel, brings this action to challenge
                                         21         the actions of Specialized Loan Servicing LLC (“SLS”), Trans Union LLC
                                         22         (“Trans Union”), and Equifax Information Services LLC (“Equifax”) (jointly
                                         23         as “Defendants”), with regard to erroneous reports of derogatory credit
                                         24         information to national reporting agencies and Defendants’ failure to properly
                                         25         investigate Plaintiff’s disputes.
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                                 —2—
                                                    Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 3 of 12




                                         1     4.   Plaintiff makes these allegations on information and belief, with the exception
                                         2          of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
                                         3          knowledge.
                                         4     5.   While many violations are described below with specificity, this Complaint
                                         5          alleges violations of the statutes cited in their entirety.
                                         6     6.   Unless otherwise stated, all the conduct engaged in by Defendant took place
                                         7          in Nevada.
                                         8     7.   Any violations by Defendants was knowing, willful, and intentional, and
                                         9          Defendants did not maintain procedures reasonably adapted to avoid any such
                                         10         violations.
8860 South Maryland Parkway, Suite 106




                                         11    8.   Defendants failed to properly investigate Plaintiff’s disputes, damaging
                                         12         Plaintiff’s creditworthiness.
       Las Vegas, Nevada 89123




                                         13                                  Jurisdiction and Venue
             KIND LAW




                                         14    9.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
                                         15         jurisdiction); 15 U.S.C. § 1681.
                                         16    10. This action arises out of Defendant’s violations of the FDCPA.
                                         17    11. Venue is proper in the United States District Court for the District of Nevada
                                         18         pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                         19         County, Nevada and because Defendants are subject to personal jurisdiction
                                         20         in Clark County, Nevada as they conduct business here. Venue is also proper
                                         21         because the conduct giving rise to this action occurred in Nevada. 28 U.S.C.
                                         22         § 1391(b)(2).
                                         23                                            Parties
                                         24    12. Plaintiff is a natural person living in Clark County, Nevada. In addition,
                                         25         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
                                         26    13. Defendant are each a corporation doing business in the State of Nevada.
                                         27
                                              ___________________
                                              COMPLAINT                                —3—
                                                   Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 4 of 12




                                         1     14. The furnishers named herein, including SLS, are furnishers of information as
                                         2         contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary
                                         3         course of business furnish information to a consumer credit reporting agency.
                                         4     15. Equifax and Trans Union regularly assemble and/or evaluate consumer credit
                                         5         information for the purpose of furnishing consumer reports to third parties and
                                         6         use interstate commerce to prepare and/or furnish the reports. Equifax and
                                         7         Trans Union are each a “consumer reporting agency” as that term is defined
                                         8         by 15 U.S.C. §1681a(f).
                                         9     16. Unless otherwise indicated, the use of Defendants’ names in this Complaint
                                         10        includes all agents, employees, officers, members, directors, heirs, successors,
8860 South Maryland Parkway, Suite 106




                                         11        assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                         12        of the named Defendant.
       Las Vegas, Nevada 89123




                                         13    17. As detailed herein, each of the credit reporting agencies named herein, re-
             KIND LAW




                                         14        reported the inaccurate information, thus violating their duty to follow
                                         15        reasonable procedures to assure maximum possible accuracy under 15 U.S.C.
                                         16        § 1681e(b) when preparing a consumer report.
                                         17                        — THE EQUIFAX VIOLATIONS —
                                         18                 Equifax and SLS Misreported Credit Information
                                         19                             Re: SLS Account No. 7073***
                                         20    18. In Plaintiff’s credit report from Equifax dated April 21, 2020, Equifax and
                                         21        SLS inaccurately reported that Plaintiff was reporting the account as "charge
                                         22        off" with the amount $72,544 as "charged off." However, Plaintiff entered
                                         23        into a loan modification agreement in August 2011 and has been current on
                                         24        the loan since that time.
                                         25    19. More specifically, Plaintiff has been making the payments each month since
                                         26        2011 and the account is open, active, and paid on time.
                                         27
                                              ___________________
                                              COMPLAINT                             —4—
                                                   Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 5 of 12




                                         1     20. Defendants are reporting inaccurately that the account is charged off, falsely
                                         2          implying that Plaintiff is not currently making payments on the account, as
                                         3          agreed.
                                         4     21. Moreover, Defendants inaccurately reported the “last payment” date in
                                         5          January 2018, which is also incorrect and misleading for the same reasons:
                                         6          Plaintiff has been paying timely on the account since 2011.
                                         7     22. Defendants also inaccurately reported that the account was closed in
                                         8          December 2016, which is inaccurate and misleading for similar reasons:
                                         9          Plaintiff is current on the loan to date and has been since at least 2011.
                                         10    23. Defendants reporting is harming Plaintiff because, among other things, it
8860 South Maryland Parkway, Suite 106




                                         11         denies Plaintiff the benefit of all of Plaintiff's timely payments, which would
                                         12         have increased Plaintiff's creditworthiness and credit score.
       Las Vegas, Nevada 89123




                                         13    24. In this way, Defendants’ reporting was inaccurate and materially misleading.
             KIND LAW




                                         14         A “materially misleading” statement is concerned with omissions to credit
                                         15         entries, that in context create misperceptions about otherwise may be factually
                                         16         accurate data. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163
                                         17         (9th Cir. 2009).
                                         18    25. On or about May 11, 2020, Plaintiff disputed Equifax’s inaccurate reporting
                                         19         on Plaintiff’s Equifax April 21, 2020 credit report, including inaccurate past
                                         20         due notations, pursuant to 15 U.S.C. § 1681i(a)(2) by notifying Equifax, in
                                         21         writing, of the incorrect and inaccurate credit information furnished by SLS.
                                         22    26. Specifically, Plaintiff sent a letter on May 11, 2020, certified, return receipt,
                                         23         to Equifax, requesting the above inaccurate and incorrect derogatory
                                         24         information be removed.
                                         25    27. On information and belief, upon receiving that letter, Equifax timely notified
                                         26         SLS of Plaintiff’s dispute, but Equifax continued reporting inaccurate
                                         27         information.
                                              ___________________
                                              COMPLAINT                              —5—
                                                   Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 6 of 12




                                         1     28. In the alternative, and on information and belief, Equifax failed to notify SLS
                                         2         regarding Plaintiff’s dispute, thus violating 15 U.S.C. § 1681i(a)(2).
                                         3     29. Also in the alternative, and on information and belief, Equifax failed to
                                         4         provide SLS with a notice regarding Plaintiff’s dispute pursuant to 15 U.S.C.
                                         5         § 1681i(a)(5)(A). Upon information and belief, Equifax failed to provide all
                                         6         relevant information to SLS regarding Plaintiff’s dispute, thus violating 15
                                         7         U.S.C. § 1681i(a)(2).
                                         8     30. On June 4, 2020, Plaintiff received notification from Equifax that Equifax and
                                         9         SLS investigated or reinvestigated Plaintiff’s dispute, as required under 15
                                         10        U.S.C. § 1681i(a)(6).
8860 South Maryland Parkway, Suite 106




                                         11    31. A reasonable investigation by Equifax and SLS would have indicated that they
                                         12        were reporting the above disputed accounts inaccurately.
       Las Vegas, Nevada 89123




                                         13    32. Equifax and SLS failed to review all relevant information provided by
             KIND LAW




                                         14        Plaintiff in the dispute to Equifax, as required by and in violation of 15 U.S.C.
                                         15        § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         16    33. Equifax and SLS re-reported /failed to report, and suppressed, the inaccurate
                                         17        derogatory information on Plaintiff’s report. Equifax’s and SLS’s reporting
                                         18        was inaccurate and misleading, as discussed above.
                                         19    34. Equifax and SLS, upon receipt of Plaintiff’s dispute, failed to conduct an
                                         20        investigation or reinvestigation with respect to the disputed information as
                                         21        required by 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         22    35. Equifax and SLS failed to review all relevant information provided by
                                         23        Plaintiff in the dispute to Equifax, as required by and in violation of 15 U.S.C.
                                         24        § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         25    36. Due to Equifax’s and SLS’s failure to reasonably investigate, they further
                                         26        failed to correct and update Plaintiff’s information as required by 15 U.S.C. §
                                         27        1681i and 15 U.S.C. § 1681s-2(b), thereby causing continued reporting of
                                              ___________________
                                              COMPLAINT                             —6—
                                                   Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 7 of 12




                                         1         inaccurate information in violation of 15 U.S.C. § 1681i and 15 U.S.C. §
                                         2         1681s-2(b), respectively.
                                         3     37. Equifax’s and SLS’s continued inaccurate and negative reporting of the debt
                                         4         in light of their knowledge of the actual error was willful. Plaintiff is,
                                         5         accordingly, eligible for statutory damages.
                                         6     38. Also as a result of Equifax’s and SLS’s continued inaccurate and negative
                                         7         reporting, Plaintiff has suffered actual damages, including without limitation,
                                         8         fear of credit denials, out-of-pocket expenses in challenging Defendants’
                                         9         inaccurate reporting, damage to Plaintiff’s creditworthiness and emotional
                                         10        distress.
8860 South Maryland Parkway, Suite 106




                                         11    39. By inaccurately reporting account information after notice and confirmation
                                         12        of its errors, Equifax and SLS failed to take the appropriate measures as
       Las Vegas, Nevada 89123




                                         13        required under 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
             KIND LAW




                                         14                     — THE TRANS UNION VIOLATIONS —
                                         15               Trans Union and SLS Misreported Credit Information
                                         16                            Re: SLS Account No. 7073***
                                         17    40. In Plaintiff’s credit report from Trans Union dated April 22, 2020, Trans
                                         18        Union and SLS inaccurately reported that Plaintiff was reporting the account
                                         19        as "charge off" with the amount $72,544 as "charged off." However,
                                         20        Plaintiff entered into a loan modification agreement in August 2011 and has
                                         21        been current on the loan since that time.
                                         22    41. More specifically, Plaintiff has been making the payments each month since
                                         23        2011 and the account is open, active, and paid on time.
                                         24    42. Defendants are reporting inaccurately that the account is charged off, falsely
                                         25        implying that Plaintiff is not currently making payments on the account, as
                                         26        agreed.
                                         27
                                              ___________________
                                              COMPLAINT                            —7—
                                                   Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 8 of 12




                                         1     43. Moreover, Defendants inaccurately reported the “last payment” date in
                                         2         January 2018, which is also incorrect and misleading for the same reasons:
                                         3         Plaintiff has been paying timely on the account since 2011.
                                         4     44. Defendants also inaccurately reported that the account was closed in
                                         5         December 2016, which is inaccurate and misleading for similar reasons:
                                         6         Plaintiff is current on the loan to date and has been since at least 2011.
                                         7     45. Defendants reporting is harming Plaintiff because, among other things, it
                                         8         denies Plaintiff the benefit of all of Plaintiff's timely payments, which would
                                         9         have increased Plaintiff's creditworthiness and credit score.
                                         10    46. In this way, Defendants’ reporting was inaccurate and materially misleading.
8860 South Maryland Parkway, Suite 106




                                         11        A “materially misleading” statement is concerned with omissions to credit
                                         12        entries, that in context create misperceptions about otherwise may be factually
       Las Vegas, Nevada 89123




                                         13        accurate data. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163
             KIND LAW




                                         14        (9th Cir. 2009).
                                         15    47. On or about May 11, 2020, Plaintiff disputed Trans Union’s inaccurate
                                         16        reporting on Plaintiff’s Trans Union April 22, 2020 credit report, including
                                         17        inaccurate past due notations, pursuant to 15 U.S.C. § 1681i(a)(2) by notifying
                                         18        Trans Union, in writing, of the incorrect and inaccurate credit information
                                         19        furnished by SLS.
                                         20    48. Specifically, Plaintiff sent a letter on May 11, 2020, certified, return receipt,
                                         21        to Trans Union, requesting the above inaccurate and incorrect derogatory
                                         22        information be removed.
                                         23    49. On information and belief, upon receiving that letter, Trans Union timely
                                         24        notified SLS of Plaintiff’s dispute, but Trans Union continued reporting
                                         25        inaccurate information.
                                         26    50. In the alternative, and on information and belief, Trans Union failed to notify
                                         27        SLS regarding Plaintiff’s dispute, thus violating 15 U.S.C. § 1681i(a)(2).
                                              ___________________
                                              COMPLAINT                             —8—
                                                   Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 9 of 12




                                         1     51. Also in the alternative, and on information and belief, Trans Union failed to
                                         2         provide SLS with a notice regarding Plaintiff’s dispute pursuant to 15 U.S.C.
                                         3         § 1681i(a)(5)(A). Upon information and belief, Trans Union failed to provide
                                         4         all relevant information to SLS regarding Plaintiff’s dispute, thus violating 15
                                         5         U.S.C. § 1681i(a)(2).
                                         6     52. Plaintiff never received any notification from Trans Union that Trans Union
                                         7         and SLS investigated or reinvestigated Plaintiff’s dispute, as required under
                                         8         15 U.S.C. § 1681i(a)(6).
                                         9     53. A reasonable investigation by Trans Union and SLS would have indicated that
                                         10        they were reporting the above disputed accounts inaccurately.
8860 South Maryland Parkway, Suite 106




                                         11    54. Trans Union and SLS failed to review all relevant information provided by
                                         12        Plaintiff in the dispute to Trans Union, as required by and in violation of 15
       Las Vegas, Nevada 89123




                                         13        U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
             KIND LAW




                                         14    55. Upon information and belief, Trans Union and SLS re-reported /failed to
                                         15        report, and suppressed, the inaccurate derogatory information on Plaintiff’s
                                         16        report. Trans Union’s and SLS’s reporting was inaccurate and misleading, as
                                         17        discussed above.
                                         18    56. Trans Union and SLS, upon receipt of Plaintiff’s dispute, failed to conduct an
                                         19        investigation or reinvestigation with respect to the disputed information as
                                         20        required by 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         21    57. Trans Union and SLS failed to review all relevant information provided by
                                         22        Plaintiff in the dispute to Trans Union, as required by and in violation of 15
                                         23        U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         24    58. Due to Trans Union’s and SLS’s failure to reasonably investigate, they further
                                         25        failed to correct and update Plaintiff’s information as required by 15 U.S.C. §
                                         26        1681i and 15 U.S.C. § 1681s-2(b), thereby causing continued reporting of
                                         27
                                              ___________________
                                              COMPLAINT                            —9—
                                                  Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 10 of 12




                                         1         inaccurate information in violation of 15 U.S.C. § 1681i and 15 U.S.C. §
                                         2         1681s-2(b), respectively.
                                         3     59. Trans Union’s and SLS’s continued inaccurate and negative reporting of the
                                         4         debt in light of their knowledge of the actual error was willful. Plaintiff is,
                                         5         accordingly, eligible for statutory damages.
                                         6     60. Also as a result of Trans Union’s and SLS’s continued inaccurate and negative
                                         7         reporting, Plaintiff has suffered actual damages, including without limitation,
                                         8         fear of credit denials, out-of-pocket expenses in challenging Defendants’
                                         9         inaccurate reporting, damage to Plaintiff’s creditworthiness and emotional
                                         10        distress.
8860 South Maryland Parkway, Suite 106




                                         11    61. By inaccurately reporting account information after notice and confirmation
                                         12        of its errors, Trans Union and SLS failed to take the appropriate measures as
       Las Vegas, Nevada 89123




                                         13        required under 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
             KIND LAW




                                         14                                    Plaintiff’s damages
                                         15    62. In addition to Plaintiff’s creditworthiness being negatively impacted, Plaintiff
                                         16        suffered emotional distress and mental anguish as a result of Defendants’
                                         17        actions described herein. In addition, Plaintiff incurred out-of-pocket costs
                                         18        and time in attempts to dispute Defendants’ actions. Plaintiff further suffered
                                         19        humiliation and embarrassment.
                                         20                              FIRST CAUSE OF ACTION
                                         21             VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                         22                                     15 U.S.C. § 1681
                                         23    63. Plaintiff incorporates by reference all of the above paragraphs of this
                                         24        Complaint as though fully stated herein.
                                         25    64. The foregoing acts and omissions constitute numerous and multiple willful,
                                         26        reckless or negligent violations of the FCRA, including but not limited to each
                                         27
                                              ___________________
                                              COMPLAINT                            — 10 —
                                                  Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 11 of 12




                                         1          and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681,
                                         2          et seq.
                                         3     65. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                                         4          to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                                         5          statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                                         6          the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                                         7          attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
                                         8          Defendants.
                                         9     66. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                                         10         is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
8860 South Maryland Parkway, Suite 106




                                         11         1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                                         12         1681o(a)(2) from Defendants.
       Las Vegas, Nevada 89123




                                         13                                        Prayer for relief
             KIND LAW




                                         14    67. Plaintiff prays that judgment be entered against Defendants, and Plaintiff be
                                         15         awarded damages from Defendants, as follows:
                                         16            • An award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                         17            • An award of statutory damages pursuant to 15 U.S.C. §
                                         18                   1681n(a)(1);
                                         19            • An award of punitive damages as the Court may allow pursuant to
                                         20                   15 U.S.C. § 1681n(a)(2);
                                         21            • An award of costs of litigation and reasonable attorney’s fees,
                                         22                   pursuant to 15 U.S.C. § 1681n(a)(3), and 15 U.S.C. §
                                         23                   1681(o)(a)(1); and
                                         24            • Any other relief that this Court deems just and proper.
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                               — 11 —
                                                  Case 2:20-cv-01290-RFB-DJA Document 1 Filed 07/10/20 Page 12 of 12




                                         1                                       Jury Demand
                                         2     68. Pursuant to the seventh amendment to the Constitution of the United States of
                                         3         America, Plaintiff is entitled to, and demands, a trial by jury.
                                         4      Dated: July 10, 2020.
                                         5                                            Respectfully submitted,

                                         6                                            KIND LAW
                                         7
                                                                                      /s/ Michael Kind
                                         8                                            Michael Kind, Esq.
                                         9                                            8860 South Maryland Parkway, Suite 106
                                                                                      Las Vegas, Nevada 89123
                                         10                                           Attorney for Kristine C. Thompson
8860 South Maryland Parkway, Suite 106




                                         11
                                         12
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                            — 12 —
